Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, are pending in this application.
Claim 5 is deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the claimed inventions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope therewith. 
“’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentation for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds.  A “solid” embraced amorphous powder, crystals (polymorphs), and co-crystals, including solvates and hydrates.   The nature of the invention is using the compound as pharmaceutical. 
Generally in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
A crystal has a crystalline structure of a compound. The crystalline structure is determined by the process of making it.  Solvate is a co-crystal of a crystal and a solvent. The number of moles of the solvent or water may vary.  When the solvent is water such is a hydrate.
Crowther et al., US 2011/0152212 A1, teaches the drugs (composition) which may be solid, [0010] and applicant disclosed compositions comprising crystals in several figures and mixing of powders (solids). However, the prior art and the specification fail to disclose how to make crystals and co-crystals and the number of moles of solvent in each solvate and hydrate.  There is no incorporation by reference of publications where the procedures could be found.  There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).  
The claims are broader in scope than the specification enabling disclosure. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states as follows: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). .  . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
For the reasons set forth above the scope of the claims is beyond the specification enabling disclosure. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowther et al., US 2011/0152212 A1.
Crowther et al., disclosed process of making soluble pharmaceutical composition comprising a poorly-soluble active ingredient and a water soluble polymer, preferably PVA. The composition is particularly useful for drug delivery, [0039].  The solubility of the drug in water at 25oC may be greater than 0.1 ug/mL, greater than 0.5 ug/mL or greater than 1.0 ug/mL. It is less than 100ug/mL, [0010].  The drugs which may be solid (e.g. amorphous) are described at [0010] to [0038]. The polymers are described at [0040] to [0090]. The saponification degree is preferably between 60-90%, [0049].
Saponification degree of 60-90% by the prior art embraced the claimed 63-67%. Drug solubility in water of 10ug/mL or less is greater than 1.0 ug/mL and less than 100ug/mL. 
Response
Applicant's arguments filed 5/10/21, have been fully considered but they are not persuasive. Applicant contends the prior art fails to disclose “saponification degree of 63-67% or more” and “solid” as the claims are now amended. The prior art disclosed PVA with saponification degree of 60-90%, which embrace 63-67% and 90% is more than 67%.  The prior art also disclosed the composition (drug) may be solid, [0010].  Hence, the arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, are rejected under 35 U.S.C. 103(a) as being unpatentable over Crowther et al., US 2011/0152212 A1.
Applicant claims a solid pharmaceutical composition comprising a poorly-soluble drug and PVA having saponification degree between 63 to 67 %.  In preferred embodiments the solubility of the drug in water is 10ug/mL or less (claim 2), it is solid (claim 3) or amorphous (claim 4).
Determination of the scope and content of the prior art (MPEP 2141.01 
Crowther et al., disclosed process of making soluble pharmaceutical composition comprising a poorly-soluble active ingredient and a water soluble polymer, preferably PVA. The composition is particularly useful for drug delivery, [0039].  The solubility of the drug in water at 25oC is greater than 0.1 ug/mL, greater than 0.5 ug/mL or greater than 1.0 ug/mL but, less than 100ug/mL, [0010].  The drugs which may be solid (amorphous) are described at [0010] to [0038]. The polymers are described at [0040] to [0090]. The saponification degree is preferably between 60-90%, [0049]. The composition may be aqueous or solution, several examples of which are made. See examples 1-7.  Crowther et al., disclosed that many known drugs have low water solubility and that it is desirable for active drugs to be administered in aqueous formulation, [0002]. In addition, the composition is stable over several temperature range down to 0o, [0007]. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)

Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. KSR, 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teaching by the prior art and the nature of the problem to be solved: 1) applicant wanted to solubilize poorly-water soluble drugs and 2) wanted to avoid the prior art.
Applicant admits PVA having saponification degree of 63-67% is a commercial product. 
    PNG
    media_image1.png
    115
    538
    media_image1.png
    Greyscale

Omnexus, https://omnexus.specialchem.com/product/t-japan-vam-poval-poval-jmr-10md, visited 2/5/21.
 Establishing a saponification degree or selecting a drug with a certain water-solubility is mere optimization of a variable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). Optimization of variables is a routine practice in the art and can be found in high school or college freshman chemistry textbook.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971).  
Saponification degree of 60-90% by the prior art embraced the claimed 63-67%. Drug solubility in water of 10ug/mL or less by applicant is greater than 1.0 ug/mL and less than 100ug/mL by the prior art. 
Having known that Crowther et al., disclosed that many known drugs (composition) may be solid, one of ordinary skill who wanted to make such formulation would have known how to do it with reasonable expectation of success at the tome the invention was made.  The motivation for using POVAL is from knowing that it exhibits thermal melting, has ultra low viscosity, medium melting temperature and useful as dispersant. Additional motivations are 1) because the composition is stable over several temperature range and 2) POVAL is commercially available.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
KSR, supra.   In addition, the solubility of a drug in water can be read from the package insert.
 Therefore, the instant invention is prima facie obvious from the teachings of the prior art. 
Response
Applicant's arguments filed 5/10/21, have been fully considered but they are not persuasive. Applicant contends the prior art teaches PVA having 0-100% saponification degree, there is not TMS in the prior art to select saponification degree of 63-67% or more and comparisons with the prior art’s examples show unexpected results. The prior art disclosed PVA with saponification degree of 60-90%, which embrace 63-67% and 90% is more than 67%.  The saponification degree is a variable and it is well-known in the art to optimize a variable in order to obtain improved outcome. Such is the motivation for optimization of a variable. Improved outcome from such exercise is therefore, expected. The arguments are not persuasive.
Sanofi-Synthelabo v. Apotex, Inc. 89 USPQ2d 1370 (fed, Cir. 2008) is not dispositive of the instant case. The issue in the instant is not obvious to try. The issue is whether optimization of a variable to obtain a better outcome is well-known in the art and therefore obvious. The answer is yes.
Establishing a saponification degree is mere optimization of a variable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). Optimization of variables is a routine practice in the art and can be found in high school or college freshman chemistry textbook.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971).  
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
Even if POVAL was not commercially available, it is not beyond the ordinary skill of a scientist to make PVA having saponification degree of 63-67%. PVA is made by saponification of polyvinyl acetate, which comprises converting a specific amount (e.g. 63-67) of the acetate to alcohol. It is a conventional technique not beyond the ordinary skill of a scientist. For example, Saad Ammar, Iraqi J. Chemical and Petroleum Engineering (2008), vol. 9(1), pp.15-21. Such is deemed invention of reasoning not of creativity, KSR, supra.   In addition, the solubility of a drug in water can be read from the package insert.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
May 17, 2021